Citation Nr: 0033873	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for Raynaud's disease.  

3.  Entitlement to service connection for a foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1991 to April 1998.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that determination, the RO in part denied the claims of 
service connection for hypertension, Raynaud's disease, a 
foot disorder, and a right ankle disorder.  The appellant 
disagreed and this appeal ensued.  

In a January 2000 rating decision, the RO granted service 
connection for a right ankle sprain, which constituted a full 
award of that benefit sought on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Thus, the 
Board no longer has jurisdiction over that claim.  

The claim of service connection for a foot disorder and for 
Raynaud's disease will be addressed in the Remand section of 
this decision.  


FINDING OF FACT

Essential hypertension was manifest within one year of 
service.  


CONCLUSION OF LAW

Hypertension may be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the appellant 
served continuously for 90 days or more during a period of 
war (the Persian Gulf conflict), hypertension manifest to a 
degree of 10 percent within one year from the date of 
termination of such service shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records indicated in November 1997 that 
the appellant had elevated blood pressure.  In December 1997 
and January 1998, service health care providers attempted to 
rule out hypertension and assigned a provisional diagnosis of 
hypertension.  A January 1998 service clinical record entry 
noted no symptoms of hypertension.  The separation 
examination in February 1998 revealed a normal heart clinical 
evaluation.  The appellant, though, complained of a history 
of high blood pressure.  

Immediately after separating from service in April 1998, the 
appellant underwent VA examinations in August 1998, which 
included a diagnosis of essential hypertension not controlled 
and indicated that he could not take anti-inflammatory 
medications for other disorders due to his hypertension.  The 
blood pressure measurements were 180/98 and 178/100.  VA 
clinical records from April to September 1999 indicated that 
he had borderline hypertension controlled by diet and 
medication.  

The RO denied the claim, reasoning that the in-service 
symptomatology showed no indication of diagnosis or 
continuing treatment of hypertension and that the post-
service symptomatology did not show treatment until more than 
a year after service.  The Board here reaches a different 
conclusion.  The service medical records clearly indicated 
that the appellant was suspected of being hypertensive during 
the last few months of his service.  The August 1998 VA 
examination, just four months after the appellant separated 
from service, diagnosed essential hypertension.  These two 
facts, coming immediately prior to and after separation from 
service, warrant service connection.  The RO was correct that 
there was never an in-service diagnosis.  But the medical 
records clearly documented concern on the part of service 
health care providers, which was manifested in the August 
1998 VA examination just a few months later.  Resolving all 
reasonable doubt in favor of the appellant, it is the 
determination of the Board that service connection for 
hypertension should be granted.  See 38 U.S.C.A. § 5107(b) 
(with approximate balance of positive and negative evidence, 
benefit of the doubt is given to claimant); 38 C.F.R. § 3.102 
(when "a reasonable doubt arises regarding service origin, 
the degree of disability, or any other point, such doubt will 
be resolved in favor of the claimant.").  

ORDER

Service connection for hypertension is granted.  


REMAND

Recently the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), eliminating the well-grounded-claim requirement and 
extensively revising VA's duty to assist the appellant in 
this claim.  Part of that duty includes providing a VA 
examination or medical opinion when necessary to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, ____ (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A).  

The appellant was examined by VA in August 1998, but in this 
case another examination in necessary.  The August 1998 
examination diagnosed Raynaud's disease, but provided no 
findings of any symptomatology associated with that 
diagnosis.  The appellant contends the current diagnosis is 
related to an incident of frostbite and a notation of 
Raynaud's phenomenon in December 1997, during service.  The 
August 1998 examination did not address this claimed 
relationship.  The claim will be remanded for a 
VA examination to address these concerns.  

The case is REMANDED for the following development:

1.  (a) The RO should schedule the 
appellant for a neurologic examination to 
determine the nature and etiology of any 
current Raynaud's disease.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review 
in conjunction with the examination.  The 
pertinent history concerning the claimed 
disability should be obtained and all 
necessary tests and studies should be 
accomplished.  The report of examination 
should contain a detailed account of all 
current manifestations of the claimed 
disability.  The examiner should be asked 
to specifically review the claims file 
and opine as to whether it is as least as 
likely as not that the current Raynaud's 
disease, if diagnosed, is related to 
symptomatology documented in the service 
medical records.  (b) The  RO should also 
arrange for an examination by an 
appropriate specialist  to determine 
whether any current foot disorder is 
related to service.  Specifically, the 
examiner should opine whether the post-
service plantar fasciitis is related to 
the plantar fasciitis observed in 
February 1993.

2.  Additionally, the RO should ensure 
that the record is fully developed prior 
to adjudication in accordance with the 
revised obligations set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  All development attempted should 
be documented in the claims file and all 
applicable records thereby obtained 
should be associated with the claims 
file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 



